Citation Nr: 1119220	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for lung cancer/lung condition, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1955 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and July 2005 rating determinations of the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska.  The Veteran died in 2005.  The appellant is the Veteran's surviving spouse.

In May 2008, the Board remanded this claim for further development.  Thereafter, in September 2008, the Board denied the appellant's claims.  The appellant then filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court vacated the Board's decision and remanded the matter for further consideration consistent with its memorandum decision.  

In November 2010, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the appellant's claim of service connection for the cause of the Veteran's death.  The requested opinion was received in December 2010.  In March 2011, the Board requested that the VHA specialist prepare an addendum to his December 2010 report; that addendum was received in April 2011.  Because the VHA opinion supports the appellant's cause of death claim, the Board will proceed with the consideration of her case.


FINDINGS OF FACT

1.  The Veteran died from non-small cell lung cancer in February 2005.

2.  Lung cancer was not shown by the evidence of record at the time of the Veteran's death to be related to service.

3.  Resolving all reasonable doubt in favor of the appellant, asbestos exposure during service contributed to cause the Veteran's death.


CONCLUSIONS OF LAW

1.  Service connection lung cancer/lung condition, for accrued benefits purposes, is not warranted.  38 U.S.C.A. §§ 1131, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2010).

2.  The criteria for the establishment of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial unfavorable agency of original jurisdiction decision, the claimant must be provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Here, the duty to notify was satisfied through May 2005, October 2005, and June 2008 letters to the appellant that addressed all three notice elements.  The letters informed the appellant of the evidence required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant did not receive all necessary notice for the accrued benefits claim prior to the initial adjudication.  However, the lack of such a pre-decision notice is not prejudicial.  Notice was provided prior to the last RO adjudication.  The appellant was not notified of effective dates for ratings and degrees of disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's duties to notify the appellant concerning effective date or degree of disability for the accrued benefits claim is harmless, as service connection has been denied thus rendering moot any issues with respect to implementing an award.  In the decision below, the Board grants the claim of service connection for the cause of the Veteran's death.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  In this case, VA obtained service treatment records, service personnel records, and VA and private medical records.  As to the accrued benefits claim, a medical opinion is not necessary as the claim hinges on evidence of record on the date of the Veteran's death.  As for the issue of service connection for the cause of the Veteran's death, the Board has obtained and associated with the Veteran's claims file an expert VHA medical opinion.  Thus, VA has satisfied its assistance duties.

Accrued Benefits Claim

The appellant seeks entitlement to accrued benefits for service connection for lung cancer/lung condition.  Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (hereinafter in this section and section 5122 of this title referred to as 'accrued benefits') and due and unpaid.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant could not furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.

In this case, the record shows that the Veteran had a claim pending of entitlement to service connection for lung cancer/lung condition at the time of his death.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection malignancy may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's service treatment records make no reference to any lung diseases, injuries, or diagnoses, and the Veteran's lungs were normal on service discharge examination in May 1959 and on VA examination in January 1960, including by X-ray on both occasions.

The first indication of any chest or lung disease is in October 2003, when a private medical record indicates the Veteran had at least three masses in his right chest highly suspicious for metastatic disease.  Non-small cell lung cancer was shown in the Veteran's February 2005 death certificate, which indicates that tobacco had contributed to his death.

The evidence shows that the Veteran had lung cancer before he died in February 2005.  However, it was not manifested in service, and no competent medical evidence of record at the time of the Veteran's death related such to service.  Moreover, there is no medical evidence of record that lung cancer or a lung condition have become manifested within one year of service discharge.  

In addition, although the Board acknowledges that the Veteran was likely exposed to asbestos during service, there was no medical evidence of record at the time of the Veteran's death suggesting that his lung cancer was caused by asbestos exposure during service.

The Board notes that the Veteran prior to his death had asserted that he had a lung disability that was manifested as a result of his period of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  To the extent that the Veteran is able to observe the manifestation of his lung cancer symptoms, there is no evidence that he possess the requisite medical training or expertise necessary to render an opinion as to the etiology of a complex disease such as lung cancer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Based on the evidence of record at the time of the Veteran's death, the Board finds that the preponderance of the evidence was against the claim that the Veteran's lung cancer/lunch condition was incurred in or aggravated by service or that it may be presumed to have been incurred in service.  Thus, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Accordingly, service connection for lung cancer/lung condition on an accrued benefits basis must be denied.  

Cause of the Veteran's Death

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2010).

The Veteran died in 2005.  At the time of his death, he was service connected for Meniere's disease, rated as 100 percent disabling, and for major depression, rated as 70 percent disabling.  The death certificate lists the cause of his death as non-small cell lung cancer.  He died at home and no autopsy was performed.

As noted above, the service treatment records make no reference to a lung disease during service, and his lungs were normal at discharge in May 1959 and on VA examination in January 1960.  The first indication of any chest or lung disease was in October 2003, when at least three masses were discovered in the Veteran's right chest highly suspicious for metastatic disease.  He was later diagnosed with non-small cell lung cancer that was the immediate cause of his death.

A VHA expert medical opinion obtained by the Board, dated in December 2010, shows that a review of the Veteran's claims file revealed that he had been in the United States Navy in the late 1950's, with service aboard the USS Lexington from May 15, 1957, to  March 7, 1958.  The examiner indicated that it had not been apparent that the Veteran's duties had placed him in close contact with asbestos; however, such exposure would have definitely increased his risk for lung cancer.  A history of smoking until the 1980's was also noted.  The examiner concluded that based upon the information in the Veteran's claims file, it was difficult to implicate asbestos as a cause for his lung cancer.

In March 2011, the Board sought an addendum to the December 2010 VHA expert medical opinion.  Specifically, the Board inquired as to the likelihood of a relationship between the lung cancer and service if it were presumed that the Veteran had been exposed to asbestos in service.

In an addendum to the December 2010 VHA expert medical opinion dated in April 2011, the examiner concluded that the most likely cause for the Veteran's lung cancer was from smoking, but if it were presumed that he had been exposed to asbestos, this would increase his risk of lung cancer and his smoking would synergistically increase that risk.

In light of the foregoing and resolving reasonable doubt in the appellant's favor, the Board finds that although it remains essentially debatable as to the extent of the Veteran's asbestos exposure during service, as the Board is conceding such exposure in this decision, the Veteran's asbestos exposure contributed substantially or materially to cause his death.

The Board finds probative the findings of the April 2011 VHA expert medical opinion indicating that if it were presumed that the Veteran had been exposed to asbestos, this would increase his risk of lung cancer and his smoking would synergistically increase that risk.  This opinion is probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight and the Board finds that the exposure to asbestos in service contributed substantially or materially to the manifestation of the non-small cell lung cancer which was shown on the death certificate to have been the immediate cause of the Veteran's death.  The Board, thus, finds that service connection is warranted for the cause of the Veteran's death.  


ORDER

Service connection for lung cancer/lung condition, for accrued benefits purposes, is denied.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


